ON MOTION TO MODIFY OPINION
Respondents have filed motion asking the court to modify the opinion in this cause so as to reverse and remand the cause instead of reversing outright; alleging that on another trial they can produce sufficient proof that L.G. Hilkemeyer was insolvent at the time of making the conveyance complained of. We have concluded the respondents should be given opportunity to produce such proof if available. The motion to modify is sustained and the opinion is modified by adding thereto, after the concluding words "the judgment, therefore, is reversed" the following, to-wit: *Page 862 
"And the cause remanded for new trial," so that the concluding sentence of the opinion shall read "The judgment, therefore, is reversed and the cause remanded for new trial." All of the judges concur.